DETAILED ACTION

Status of Claims
Claims 1-11, 14-16, 18-21 is/are pending.
Claims 1-16, 18-21 is/are rejected.
Claims 7, 16 is/are objected.
Claims 12-13, 17 is/are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
 

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	ASRAR ET AL (US 5,703,124).
 	ASRAR ET AL ‘124 discloses a modified recycled polyethylene terephthalate (PET) resin, wherein the recycled PET resin is modified to have a higher Tg, increased molecular weight (both number-average and weight-average), and improved stability against UV radiation (compared to unmodified PET), wherein the modified recycled PET is particularly suitable for the production of biaxially oriented films, wherein an illustrative, non-limiting example of the modified recycled PET resin has an intrinsic viscosity of 0.935 and a Mw/Mn ratio of 3.15 (i.e., 78.5/24.9). (Example 6, etc.; lines 10-18, 45-49, col. 1; line 27-55, col. 2; line 35-50, col. 3; line 65, col. 3 to line 16, col. 4; etc.)
 	Regarding claims 1, 8, 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known modified recycled PET polymers (e.g., having a molecular weight distribution (i.e., polydispersity index) of 3.15 and an intrinsic viscosity of 0.935) as disclosed in ASRAR ET AL ‘124 to form the entirety or the substantial majority of a biaxially oriented film in order to provide biaxially oriented films with lower rates of crystallization, higher Tg values, and superior resistance to UV radiation, while also maximizing the usage of recycled materials and thereby reducing the reliance on petroleum-based materials and reducing the generation of landfill waste.
	Regarding claim 5-6, one of ordinary skill in the art would have applied known functional coatings (e.g., acrylic coatings, metallized coatings) on at least one surface of the biaxially oriented films made from the modified recycled PET resins of ASRAR ET AL ‘124 in order to provide improved barrier properties and/or to provide decorative visual effects (metallized coatings) or to provide improved adhesion to additional coatings or printing (acrylic coatings).

Claims 11, 14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	ASRAR ET AL (US 5,703,124), 
 	as applied to claims 1, 8 above, 
and further in view of LAPRAY ET AL (US 2017/0362418).
 	LAPRAY ET AL ‘418 discloses that it is well known in the art to provide normally non-biodegradable polymers (e.g., polyesters such as polyethylene terephthalate, etc.) with effective biodegradability by incorporate biodegradation-promoting additives (e.g., via masterbatch formulations, etc.). (paragraph 0006, 0008, 0048, 0068, 0086, 0088, 0112, etc.)
 	Regarding claims 11, 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective minor amounts of known biodegradation-promoting additives in the form of a masterbatch as disclosed in LAPRAY ET AL ‘418 in biaxially oriented films made entirely or mostly from the modified recycled PET polymers (e.g., having a molecular weight distribution (i.e., polydispersity index) of 3.15 and an intrinsic viscosity of 0.935) of ASRAR ET AL ‘124 in order to facilitate biodegradation of normally non-biodegradable PET-based multilayer films.
 	Regarding claim 19-20, one of ordinary skill in the art would have applied known functional coatings (e.g., acrylic coatings, metallized coatings) on at least one surface of the biaxially oriented films made from the modified recycled PET resins of ASRAR ET AL ‘124 in order to provide improved barrier properties and/or to provide decorative visual effects (metallized coatings) or to provide improved adhesion to additional coatings or printing (acrylic coatings).

*    *    *

Claims 1-6, 8-10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	KIEHNE ET AL (US 2006/0008638) or KIEHNE ET AL (US 2006/0008641),
	in view of ASRAR ET AL (US 5,703,124),
	and in view of SASAUCHI ET AL (US 2014/0339124) 
 	and in view of SASAUCHI ET AL (US 2011/0221097).
	KIEHNE ET AL ‘638 and KIEHNEE T AL ‘641 disclose multilayer polyester films comprising: surface layer A; base layer B comprising 50-100 wt% of crystallizable copolyester (e.g., crystallizable recycled material); and optional surface layer C; wherein the films can have an ABA or ABC structure.  The crystallizable copolyester (e.g., polyethylene terephthalate-based copolyesters, etc.) in base layer B has a typical standard viscosity of 600-1000 and has, but is not limited to, a typical polydispersity of 1.5-4.0. Layer A and/or layer C are optionally heat-sealable and optionally contain anti-blocking particles (e.g., silica, etc.).  A functional coating (e.g., acrylate-based, etc.) can be present on one or both surface of the polyester films, wherein the functional coating(s) have a typical thickness of 5-100 nm. (KIEHNE ET AL ‘638, entire document, e.g., paragraph 0014, 0027-0029, 0034-0036, 0065, 0068-0069, 0080, 0084, 0095, 0098, 0101, 0111, etc.) (see corresponding portions of KIEHNE ET AL ‘641)  However, the reference does not specifically discuss the polydispersity of recycled PET.
 	ASRAR ET AL ‘124 discloses that it is well known in the art utilize a modified recycled polyethylene terephthalate (PET) resin, wherein the recycled PET resin (e.g., comprising up to 99.9 wt% ethylene terephthalate and as low as 0.1 wt% of a dicarboxylate comonomer such as isophthalic acid, etc.) is modified to have a higher Tg, increased molecular weight (both number-average and weight-average), and improved stability against UV radiation (compared to unmodified PET), wherein the modified recycled PET is particularly suitable for the production of biaxially oriented films, wherein an illustrative, non-limiting example of the modified recycled PET resin has an intrinsic viscosity of 0.935 and a Mw/Mn ratio of 3.15 (i.e., 78.5/24.9). (Example 6, etc.; lines 10-18, 45-49, col. 1; line 27-55, col. 2; line 35-50, col. 3; line 65, col. 3 to line 16, col. 4; etc.)
	SASAUCHI ET AL ‘124 discloses that it is well known in the art to form multilayer polyester packaging films and sheets having a structure comprising a recycled PET resin as a base or core layer, and virgin PET resin for the outer and/or content contact layer(s) in order to prevent contamination and/or safety issues with respect to package or container contents (e.g., food, etc.) (paragraph 0022, 0052, etc.)
	SASAUCHI ET AL ‘097 discloses that it is well known in the art to form multilayer polyester packaging films and sheets having a structure comprising a recycled PET resin as a base or core layer, and virgin PET resin for the outer and/or content contact layer(s), with typical structures comprising virgin PET / recovered PET (or virgin PET / recovered PET / virgin PET). (paragraph 0001, 0015, etc.) in order to prevent contamination and/or safety issues with respect to package or container contents (e.g., food, etc.) (paragraph 0001, 0005-0006, 0015, etc.)
 	Regarding claims 1-2, 5, 8-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known modified recycled PET polymers (e.g., having a molecular weight distribution (i.e., polydispersity index) of 3.15 and an intrinsic viscosity of 0.935) as disclosed in ASRAR ET AL ‘124 as the polyester resin forming all or the majority of base layer B of the multilayer films of KIEHNE ET AL ‘638 (or KIEHNE T AL ‘641) in order to provide biaxially oriented films with lower rates of crystallization, higher Tg values, and superior resistance to UV radiation.
	Further regarding claim 1, one of ordinary skill in the art would have utilized recycled PET polymers as the major component in the base layer B of the multilayer films of KIEHNE ET AL ‘638 (or KIEHNE T AL ‘641) in order to maximize the usage of recycled materials and thereby reduce reliance on petroleum-based materials and reduce the generation of landfill waste, in addition to providing better stability against UV radiation.
	Regarding claims 3-4, one of ordinary skill in the art would have utilized virgin PET resins in the SASAUCHI ET AL ‘124 and SASAUCHI ET AL ‘097 in surface layer A and/or layer C of the multilayer films of KIEHNE ET AL ‘638 (or KIEHNE T AL ‘641) in order to avoid contamination of container or package contents and/or to prevent migration of undesirable (e.g., non-food-safe, etc.) components commonly found in recycled PET resins.
	Regarding claim 6, one of ordinary skill in the art would have deposited a metallized coating on at least one surface of the multilayer films of KIEHNE ET AL ‘638 (or KIEHNE T AL ‘641) in order to provide improved barrier properties and/or to provide decorative visual effects.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	KIEHNE ET AL (US 2006/0008638) or KIEHNE ET AL (US 2006/0008641), in view of ASRAR ET AL (US 5,703,124), and in view of SASAUCHI ET AL (US 2014/0339124), and in view of SASAUCHI ET AL (US 2011/0221097),
 	as applied to claim 1 above, 
and further in view of POSEY (US 2007/0031654).
	POSEY ET AL ‘654 discloses that it is well known in the art to apply metallized coatings on polyester films, including acrylic-coated surfaces of said polyester films, in order to provide improved barrier properties (paragraph 0056, 0063, 0065, etc.)
	Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit a metallized coating on at least one surface of the multilayer films of KIEHNE ET AL ‘638 (or KIEHNE T AL ‘641) containing a layer mostly or entirely formed from a modified recycled PET resin as disclosed in ASRAR ET AL ‘124 in order to provide improved barrier properties and/or to provide decorative visual effects.

Claims 11, 14-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	KIEHNE ET AL (US 2006/0008638) or KIEHNE ET AL (US 2006/0008641), in view of ASRAR ET AL (US 5,703,124), and in view of SASAUCHI ET AL (US 2014/0339124), and in view of SASAUCHI ET AL (US 2011/0221097),
 	as applied to claims 1-10 above, 
and further in view of LAPRAY ET AL (US 2017/0362418).
 	LAPRAY ET AL ‘418 discloses that it is well known in the art to provide normally non-biodegradable polymers (e.g., polyesters such as polyethylene terephthalate, etc.) with effective biodegradability by incorporate biodegradation-promoting additives (e.g., via masterbatch formulations, etc.). (paragraph 0006, 0008, 0048, 0068, 0086, 0088, 0112, etc.)
 	Regarding claims 11, 14, 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known biodegradation-promoting additives in the form of a masterbatch as disclosed in LAPRAY ET AL ‘418 in at least the base layer B of the multilayer films of KIEHNE ET AL ‘638 (or KIEHNE T AL ‘641) in order to facilitate biodegradation of normally non-biodegradable PET-based multilayer films.
	Further regarding claim 11, one of ordinary skill in the art would have utilized recycled PET polymers as the major component in the base layer B of the multilayer films of KIEHNE ET AL ‘638 (or KIEHNE ET AL ‘641) in order to maximize the usage of recycled materials and thereby reduce reliance on petroleum-based materials and reduce the generation of landfill waste, in addition to providing better stability against UV radiation.
	Regarding claims 15, 18, one of ordinary skill in the art would have utilized virgin PET resins in the SASAUCHI ET AL ‘124 and SASAUCHI ET AL ‘097 in surface layer A and/or layer C of the multilayer films of KIEHNE ET AL ‘638 (or KIEHNE T AL ‘641) in order to avoid contamination and/or migration of undesirable (e.g., non-food-safe, etc.) components commonly found in recycled PET resins.
	Regarding claim 20, one of ordinary skill in the art would have deposited a metallized coating on at least one surface of the multilayer films of KIEHNE ET AL ‘638 (or KIEHNE T AL ‘641) in order to provide improved barrier properties and/or to provide decorative visual effects.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	KIEHNE ET AL (US 2006/0008638) or KIEHNE ET AL (US 2006/0008641), in view of ASRAR ET AL (US 5,703,124), and in view of SASAUCHI ET AL (US 2014/0339124), and in view of SASAUCHI ET AL (US 2011/0221097),
 	as applied to claim 1 above, 
and further in view of LAPRAY ET AL (US 2017/0362418),
	as applied to claim 11 above,
and further in view of POSEY (US 2007/0031654).
	POSEY ET AL ‘654 discloses that it is well known in the art to apply metallized coatings on polyester films, including acrylic-coated surfaces of said polyester films, in order to provide improved barrier properties (paragraph 0056, 0063, 0065, etc.)
	Regarding claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit a metallized coating on at least one surface of the multilayer films of KIEHNE ET AL ‘638 (or KIEHNE T AL ‘641) in order to provide improved barrier properties and/or to provide decorative visual effects.

Response to Arguments
Applicant's arguments and the THATTE Declaration filed 02/07/2022 have been fully considered but they are not persuasive. 
 	(A) Applicant’s arguments with respect to the rejections under 35 U.S.C 103 in the previous Office Action mailed 09/07/2021 have been considered but are deemed moot in view of the new grounds of rejection in the present Office Action necessitated by the Claim Amendments filed 02/07/2022.
 	(B) Applicant argues that the THATTE Declaration filed 02/07/2022 establishes the criticality of the recited combination of intrinsic viscosity and polydispersity index with respect to the production of biaxially oriented PET films.  However, while the specification and the THATTE Declaration provide some evidence provide some evidence of criticality and unexpected results with respect to the recited combination of intrinsic viscosity and polydispersity index of recycled PET resin forming the entirety or substantial majority of a biaxially oriented film, the showings provided by the specification and the THATTE Declaration are not commensurate in scope with the present claims -- for example, but not limited to:

• the composition of the recycled PET resin (PCR) used (e.g., with respect to the type and amounts of comonomer units, etc.) -- the inventive biaxially oriented films in the Specification and in the THATTE Declaration utilize PCR resins containing about 1.5-2.0 mol% isophthalic acid.  Applicant has not provided persuasive evidence of criticality of the recited intrinsic viscosity and polydispersity index for recycled PET resins containing different amounts or types of comonomers.

• the polydispersity ratio -- the inventive biaxially oriented films in the Specification and in the THATTE Declaration have polydispersity index values of about 3.5 or more.  Applicant has not provided persuasive evidence of criticality of polydispersity values of 3.0 to less than 3.5.

• etc.

While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).


Allowable Subject Matter
Claims 7, 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art of record fails to disclose or suggest biaxially oriented recycled PET films, wherein the biaxially oriented recycled PET films contain at least 90 wt% of the recited recycled PET resin having an intrinsic viscosity of at least 0.7 and a polydispersity index greater than 3.5 (claim 7, 16).
 	ASRAR ET AL ‘134 fails to specifically disclose recycled PET resins with a polydispersity index greater than 3.5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 7, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787